

Exhibit 10.2


AGREEMENT TO AMEND WARRANTS


THIS AGREEMENT TO AMEND WARRANTS (“Agreement”), dated as of August 10, 2009, is
entered into by and among Universal Travel Group, a Nevada corporation (the
“Company”), the investors listed on the Schedule of Buyers in the Securities
Purchase Agreement (“Securities Purchase Agreement”) dated August 28, 2008 (the
“Buyers”).


Capitalized terms used but not defined herein shall have the meanings set forth
in the Securities Purchase Agreement.


WITNESSETH:


WHEREAS, the Buyers had purchased from the Company and the Company had sold to
the Buyers an aggregate of 4,588,708 shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”), and warrants (“Warrants”) to acquire
2,294,356 shares of Common Stock for a total aggregate purchase price of
approximately $7,112,500 in a private placement financing transaction (the
“Financing Transaction”) pursuant to the Securities Purchase Agreement;


WHEREAS, the parties hereto desire to amend each of the Warrants as set forth
herein.


NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:


1.           Section 7d of the Warrants is hereby cancelled and restated in its
entirety to read as follows:
 
“         d.    Sales of Common Stock at less than the Exercise Price.  From the
date hereof until such time as the Buyers, as defined in the Securities Purchase
Agreement, hold no Securities, as defined in the Securities Purchase Agreement,
except for (i) issuances under Section 4(o) of the Securities Purchase
Agreement, (ii) issuances covered by Sections 7(a) and 7(b) hereof or (ii) an
issuance of Common Stock upon exercise or upon conversion of warrants, options
or other convertible securities for which an adjustment has already been made
pursuant to this Section 7, as to all of which this Section 7(d) does not apply,
if the Company closes on the sale or issuance of Common Stock at a price which
is less than the Exercise Price then in effect, or warrants, options,
convertible debt or equity securities with an exercise price per share or a
conversion price which is less than the Exercise Price then in effect, the
Exercise Price shall be adjusted immediately thereafter so that it shall equal:
 
 
NEP = EP - [A*(B - C)]
D
 
Where:
 
NEP =
new Exercise Price (following the adjustment)

 
 
 

--------------------------------------------------------------------------------

 
 
EP =
existing Exercise Price (prior to the adjustment)

 
A =
the number of additional shares of Common Stock issued

 
B =
EP

 
C =
the price per share at which the additional shares of Common Stock were issued
or sold

 
D =
the total number of shares of Common Stock outstanding immediately prior to the
issuance of such additional shares of Common Stock

 
The provisions of this Section 7(d) shall similarly apply to successive
issuances of additional shares of Common Stock at a price which is less than the
Exercise Price then in effect, or warrants, options, convertible debt or equity
securities with an exercise price per share or a conversion price which is less
than the Exercise Price.
 
No adjustment of the Exercise Price shall be made pursuant to this
Section 7(d) upon the issuance of any additional shares of Common Stock which
are issued pursuant to the exercise of any warrants options, convertible debt or
equity securities or other subscription or purchase rights. ”
 
2.           In consideration of the foregoing amendment, the Company agrees to
provide the Buyers a cashless exercise feature to the Warrants.  Accordingly,
Section 6 of the Warrants shall be henceforth read:
 
“6.           Cashless Exercise.  The Warrant Holder may, at its election
exercised in its sole discretion, exercise this Warrant in whole or in part and,
in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the Aggregate Exercise Price, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula (a “Cashless Exercise”):


Net Number = (A x (B - C))/B


For purposes of the foregoing formula:


A=
the total number shares with respect to which this Warrant is then being
exercised.



B=
the last reported sale price (as reported by Bloomberg) of the Common Stock on
the trading day immediately preceding the date of the Exercise Notice.



C=
the Exercise Price then in effect at the time of such exercise.  ”



3.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
10th day of August, 2009.
 

  UNIVERSAL TRAVEL GROUP                
 
By:
/s/ Jiangping Jiang       Name: Jiangping Jiang       Title: CEO          

 

  BUYER:           ACCESS AMERICA FUND, LP                
 
By:
/s/ Christopher Efird       Name: Christopher Efird       Title: President      
   

 

  BUYER:           CHINAMERICA FUND LP                
 
By:
/s/ Beau Johnson       Name: Beau Johnson       Title: Managing Partner        
 

 

  BUYER:           POPE INVESTMENT II LLC                
 
By:
/s/ William P. Wells       Name: William P. Wells       Title: President, Pope
Asset Mgmt          

 
 
 

--------------------------------------------------------------------------------

 
 

  BUYER:          
HELLER CAPITAL INVESTMENTS, LLC
               
 
By:
/s/ Ronald Heller       Name: Ronald I. Heller       Title: CIO          

 

  BUYER:          
CGM as C/F RONALD I. HELLER IRA
               
 
By:
/s/ Ronald Heller       Name: Ronald I. Heller       Title: Investor          

 

  BUYER:          
INVESTMENT HUNTER, LLC
               
 
By:
/s/ Gary C. Evans       Name: Gary C. Evans       Title: Manager          

 

  BUYER:          
MARED INVESTMENTS
               
 
By:
/s/ Edward R. Rashid       Name: Edward R. Rashid       Title: President        
 

 
 
 

--------------------------------------------------------------------------------

 
 

  BUYER:          
HIGH CAPITAL FUNDING, LLC
               
 
By:
/s/ David Rapaport       Name: David Rapaport       Title: EVP & GC          

 

  BUYER:          
MERRILL LYNCH, PIERCE, FENNER & SMITH, FBO BEAU L. JOHNSON
               
 
By:
/s/ Beau Johnson       Name: Beau Johnson                  

 
 
 

--------------------------------------------------------------------------------

 